Exhibit 10.2
 
AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN
FOR DIRECTORS OF
CLARCOR INC.


(Effective January 1, 2008)
 
ARTICLE I – PURPOSE
 
The Deferred Compensation Plan for Directors of CLARCOR inc. (the “Plan”) shall
provide certain members of the Board of Directors (“Board” and each member a
“Director”) of CLARCOR Inc., (the “Company”) the opportunity to defer receipt of
compensation, in whole or in part, from the Company for service as a Director.
 
ARTICLE II – PARTICIPATION
 
A.           Election to Participate.


Each Director who is not an employee of the Company may elect to participate in
the Plan (becoming a “Participant”) and thereby defer receipt of all or a
portion of the cash fees to which he or she may thereafter be entitled as a
Director. Each such election shall be in writing in a form prescribed by the
Directors Affairs/Corporate Governance Committee of the Board (“Committee”) and,
except as otherwise provided herein, shall remain in effect as long as the
Participant shall continue as a Director.
 
An initial deferral election to participate may be made within thirty (30) days
after the day first elected as a Director for services performed after the
deferral election is made.
 
Thereafter, a deferral election may be made at any time on or before the
November 30 preceding the fiscal year for services performed for which fees are
payable.
 
B.           Election of Manner of Distribution of Deferred Compensation.


At the time of the Participant’s election to defer fees under this Plan,
pursuant to Article II(A), the Director shall specify the form of payment and
time of commencement of payment of amounts to be deferred, as follows:
 
1.    Form of Payment.


Amounts deferred under the Plan shall be paid to the Participant in accordance
with one of the following, as the Participant shall elect:
 
a.
substantially equal annual, quarterly or monthly installments over a period of
not more than ten years; or

 

--------------------------------------------------------------------------------


 
b. 
a lump sum.

 
2.           Commencement of Payment.
 
Payment of amounts deferred under the Plan shall commence in accordance with one
of the following, as the Participant shall elect:
 
a.
on the first day of the calendar month after the Participant ceases being a
Director of the Company (and otherwise being a separation from service from the
Company and all members of the Company controlled group, within the meaning of
Treasury Regulation Sections 1.409A-l(g) and (h));

 
b.
on the first day of the first calendar month after the Participant attains a
specified age;

 
c. 
on a specific date; or

 
d.
on the first or last to occur, as the Participant elects, of any combination of
a, b, or c above.

 
3.           Transition Election
 
Article II(B)(1) and (2) to the contrary notwithstanding, Participants may elect
a form of payment under Article II(B)(1) and a payment commencement date under
Article II(B)(2), respecting all deferred fees (including interest earned
thereon) earned or to be earned for services through November 30, 2008
(“Transition Rule Election”); provided, the Transition Rule Election shall not
accelerate any payment into calendar 2008 that otherwise is payable in a
calendar year after calendar 2008 and shall not postpone any payment that is or
becomes payable during calendar 2008 into a calendar year after calendar 2008.
The Transition Rule Election shall be in writing on a form approved by the
Committee and received by the Committee not later than, and become irrevocable
on, November 30, 2008.
 
ARTICLE III – DESIGNATION OF BENEFICIARY
 
Each Participant entitled to payment of amounts hereunder may at any time name
any beneficiary or beneficiaries to whom any such deferred fees (and interest
thereon) are to be paid in case of his or her death before he or she receives
any or all of such fees. Each designation shall revoke all prior designations by
the Participant, and shall be in writing in a form prescribed by the Committee.


2

--------------------------------------------------------------------------------


 
ARTICLE IV – MODIFICATION OR REVOCATION OF PARTICIPATION
 
A Participant may, by written notice filed with the Committee at least thirty
(30) days prior to the first day of any fiscal year, cancel or modify his or her
deferral election hereunder effective with respect to fees earned for services
during the succeeding fiscal year and thereafter. In the event a Participant
changes his or her election, the form and commencement date for payment of any
fees previously deferred (and interest thereon) shall continue to be subject to
the terms of the prior election by the Participant in effect when such fees were
earned.
 
ARTICLE V – DEFERRED FEE ACCOUNT
 
The Company shall create and credit each calendar quarter a special bookkeeping
account (the “Deferred Fee Account”) the appropriate amounts of fees deferred
pursuant to each Participant’s election. There shall be credited to the Deferred
Fee Account each calendar quarter an additional amount equal to the interest
which would have been earned on such principal amount if such amount had earned
interest at a rate equal to the prime rate as announced and adjusted at the end
of each calendar quarter in The Wall Street Journal (Electronic Edition).
 
ARTICLE VI – PAYMENT OF DEFERRED COMPENSATION
 
A.           Participant’s Election.
 
Except as otherwise provided in this Article VI, the Company shall pay to any
Participant all amounts deferred in accordance with the participant’s election
pursuant to Article II.
 
B.           Death of Participant.
 
In the event of a Participant’s death prior to commencement of payments or
during the term of payments as elected by the Participant, the balance in full
or any amounts then remaining in Participant’s Deferred Fee Account shall be
immediately payable in a lump sum to his estate, unless the Participant
designated a beneficiary pursuant to Article III.
 
C.    Change of Control.
 
In the event of a Change of Control prior to commencement of payments or during
the term of payments as elected by the Participant, the balance in full or any
amounts then remaining in Participant’s Deferred Fee Account shall be
immediately payable in a lump sum to the Participant. “Change of Control” shall
have the meaning set forth on the Attachment hereto.
 
ARTICLE VII – GENERAL PROVISIONS
 
A.    Source of Payment.
 
All payments provided by the Plan shall be paid in cash from the general funds
of the Company and no separate fund shall be established and no other
segregation of assets shall be made to assure payment. Nothing contained in this
Plan and no action taken pursuant to the provisions of the Plan shall create or
be construed to create a trust of any kind, or a fiduciary relationship between
the Company and any Participant, his designated beneficiary or any other person.
Fees deferred under the provisions of this Plan shall continue for all purposes
to be a part of the general funds of the Company. To the extent that any person
acquires a right to receive payments from the Company under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

 
3

--------------------------------------------------------------------------------


 
Anything in the Plan or in any trust providing benefits under the Plan to the
contrary notwithstanding, no asset of any such trust shall be located outside
the United States of America. Anything in the Plan to the contrary
notwithstanding, at no time shall any asset of the Company or any member of the
Company’s controlled group (within the meaning of Treasury Regulation Section
1.409A-1 (g)) be restricted, set aside, reserved or transferred in trust for the
benefit of (a) any Participant under the Plan, as a result of a change in the
financial health of the Company or any controlled group member or (b) an
applicable covered employee (to the extent applicable under Section
409A(b)(3)(A)(i) of the Internal Revenue Code of 1986, as amended (“Code”) or
other employee, that is a Participant under the Plan, at any time during a
restricted period respecting any tax-qualified defined benefit plan sponsored by
the Company or any other controlled group member (other than a multi-employer
defined benefit plan for employees covered by a collective bargaining agreement
with the Company or any controlled group member). For such purpose, “applicable
covered employee” and “restricted period” shall have the meanings set forth in
Section 409A(b)(3) of the Code.
 
B.           Nonassignability.
 
The right of a Participant or any other person to the payment of deferred
compensation or other benefits under this Plan shall not be assigned,
transferred, pledged or encumbered except by will or by the laws of descent and
distribution.
 
C.           Right to Continued Service as a Director.
 
Nothing contained herein shall be construed as conferring upon any Participant
the right to continue to serve the Company as a Director or in any other
capacity.
 
D.           Administration.
 
The Committee shall have full power and authority to interpret, construe and
administer this Plan and the Committee interpretation and construction thereof,
and actions thereunder, including the amount or recipient of the payment to be
made therefrom, shall be binding and conclusive on all persons for all purposes.
No member of the Committee or the Board or any employee acting at the direction
of the Committee or the Board shall be liable to any person for any action taken
or omitted in connection with the interpretation and administration of this Plan
unless attributable to his own willful misconduct or lack of good faith.
 
E.            Amendment of Plan.
 
The Plan may be amended from time to time by the Board, but no such amendment
shall permit amounts deferred pursuant to the Plan prior to the amendment to be
paid to a Participant prior to the time that he would otherwise be entitled
thereto or in a form other than that which otherwise would be payable hereunder.
 
4

--------------------------------------------------------------------------------


 
F.            Effective Date of Amended and Restated Plan.
 
This amendment and restatement of the Plan shall be effective with respect to
any cash fees payable to a Director for services as such on and following
January 1, 2008.
 
G.            Termination of Plan.
 
The Plan will continue in effect until terminated by the Board, but in the event
of such termination, except for any payment upon such termination as is then
permitted pursuant to Treasury Regulation Section 1.409A-3(j), the amounts
deferred pursuant to the Plan prior to its termination will continue to be
subject to the provisions of the Plan as if the Plan had not been terminated.
 
H.    Notices.
 
All notices or elections required or permitted under the Plan shall be in
writing and addressed, if to the Company to: CLARCOR Inc., 840 Crescent Centre
Drive, Suite 600, Franklin, Tennessee 37067, ATT: Chief Administrative Officer.
If to the Participant, to the most recent address of the Participant on the
books of the Company. Notices may be delivered personally or by mail. All
notices and elections shall be effective only upon actual receipt by the
addressee.
 
DATED at Franklin, Tennessee this _______ day of ____________, 2008 pursuant to
the resolution of the Board of Directors, dated __________________, 2008.
 

 
CLARCOR Inc.
         
 
By:
       
Norman E. Johnson,
     
Chairman of the Board &
     
Chief Executive Officer
 

 
5

--------------------------------------------------------------------------------


 
ATTACHMENT
 
Change of Control
 
“Change of Control” shall mean the occurrence of any of the following events:
 
1.      The acquisition (other than from the Company) by any person, entity or
group, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”), during any 12-month period, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either the then outstanding shares of common stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of Directors; provided, however,
no Change of Control shall be deemed to have occurred for any acquisition by any
corporation with respect to which, following such acquisition, more than 60% of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals or entities who were the beneficial owners,
respectively, of the then outstanding shares of common stock or the combined
voting power of the corporation’s then outstanding voting securities immediately
prior to such acquisition in substantially the same proportions as their
ownership, immediately prior to such acquisition, of the Company’s
then outstanding common stock and then outstanding voting securities, as the
case may be; or
 
2.      Individuals who constitute the Board during any 12-month period (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming, during such 12-month period, a
Director whose election, or nomination for election by the Company’s
shareholders, was endorsed by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be, for purposes of the
Plan, considered as though such person were a member of the Incumbent Board; or
 
3.      The consummation of a reorganization, merger, or consolidation of
the Company, in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own at least 60% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated corporation’s then outstanding voting
securities; or
 
4.      In any transaction, or series of transactions during a 12-month period,
any person purchases or otherwise acquires assets of the Company having a gross
fair market value equal to or exceeding 40% of the total gross fair market value
of all of the Company’s assets immediately prior to such transaction (or
immediately prior to the first in such series of transactions). For the purpose
of this paragraph (iv), any transaction with a related person (within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii)(B)) shall be
disregarded.
 
Provided, the foregoing determination of a Change of Control shall be made with
due regard for the rules governing attribution of stock ownership under Section
318(a) of the Code and the owner of all outstanding vested options shall be
regarded as an owner of shares of voting securities of the Company underlying
such option.
 
6

--------------------------------------------------------------------------------

